                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS
                           PINE BLUFF DIVISION

DETERRIUS LAMONT WILSON                                                PETITIONER
ADC # 148279

VS.                        NO. 5:19-CV-00134-BRW-JTR

DEXTER PAYNE, Director,
Arkansas Department of Correction                                     RESPONDENT


                                    JUDGMENT

      Based on the Order entered today, Petitioner Deterrius Lamont Wilson’s petition

and amended petition for habeas corpus are DISMISSED, WITH PREJUDICE.

      IT IS SO ORDERED this 9th day of December, 2019.

                                              Billy Roy Wilson________________
                                              UNITED STATES DISTRICT JUDGE
